GWENDOLYN ALOWOLODU
6702 CAMDEN BAY DR, #203 er
TAMPA, FL 33635 . oe

Case 8:21-cv-01794-TPB-AAS Document 1 Filed 07/23/21 Page 1 of 4 PagelD 1

ITED STATES DISTRICT COURT
“MIDDEE ‘DISTRICT OF FLORIDA. - cer es
“ TAMPA DIVISION a _ Ces

GWENDOLYN ALOWOLODU

Plaintiff,

M2\ cv FAY TOS = mag
BOB DEGROOT
AND
Champion National Security INC

Defendandants,

CASE NUMBER:
DEPT NUMBER:

COMPLAINT

PLAINTIFF, GWENDOLYN ALOWOLODU, IN PROPER PERSON , COMPLAINT AGAINST
DEFENDANTS, BOB DEGROOT, AND CHAMPION NATIONAL SECURITY INC INCLUSIVE,

AS FOLLOWS:

|.PARTIES
1.GWENDOLYN ALOWOLODU PLAINTIFF IS AN INDIVIDUAL WHO IS CURRENT RESIDENT
OF THE STATE OF FLORIDA, COUNTY OF HILLSBOROUGH, CITY OF TAMPA.

2. BOB DEGROOT DEFENDANT, WAS A HIRING MANAGER AT CHAMPION NATIONAL SECURITY,
AT 4108S. WARE BLVD TAMPA, FL 33619, TAMPA FL 33619

 
Case 8:21-cv-01794-TPB-AAS Document1 Filed 07/23/21 Page 2 of 4 PagelD 2

FACTS

1.PLAINTIFF GWENDOLYN ALOWOLODU HAD A JOB INTERVIEW ON OCTOBER 9TH 2019
AT 10:00 AM AT THE OFFICE LOCATED AT 410 S. WARE BLVD TAMPA, FL 33619 TAMPA
FLORIDA 33619

2. ARRIVED LATE AT 10:15 WHERE SHE MEET THE HIRING MANAGER BOB DR’GROOT

3. HE STARED THE INTERVIEW HE ASKED FOR BACKGROUND INFORMATION, | TOLD
HIM | HAD BEEN WORKING AS SECURITY FOR ABOUT 6 MONTHS . BUT I HAD AMBITION
TO ONE DAY OWN MY OWN SECURITY COMPANY.

4. HE TOLD ME THERE BETTER WAY OF BECOMING WEALTHY WITHOUT THE
RESPONSIBILITIES OF OWNING A COMPANY.

5. WE STARTED TO TALK ABOUT OUR POLITICAL BELIEFS, WE SHARED SO OF THE
SAME BELIEFS, WE TALK ABOUT FAMILY, MEDICAL, AND OUR LOSSED OF LOVE ONES.

6. | SHRED WITH HIM THAT | WAS A SINGLE MOTHER AND MY BOYS STEPPED UP TO
HELP WITH THEIR SISTER SO ! HAVE A BABY SITTER.

7. HIS 1ST INAPPROPRIATE COMMENTS WAS THE BOYS CAN'T TAKE CARE OF ALL
YOUR NEEDS.

8. HE ASKED ME HAVE | EVER HAD A PROBLEM WITH MEN ON THE JOB | SAID YES
THAT | GUY THOUGHT |! WAS CUTE AND ASK ME OUT. BUT | TURNED HIM DOWN, AND
REPORTED IT TO MY BOSS.

9. HE TOLD ME THAT PRETTY WOMAN MOVED UP FAST IN THIS COMPANY AND I'M
GOOD HE PUT ME IN GOOD POSITION THAT MAKE 15$. HE ASKED ME TO LOOK AT HIS
SCREEN WHERE ALL THE JOBS OPEN WAS ON.

10. WHEN | WALKED OVER TO LOOK AT THE SCREEN HIS PANTS WAS OPEN, AND HIS
_ PRIVATE WAS OUT OF HIS WHITE UNDER SHORTS. HE GRAB MY HAND AND PUT IT ON
HIS PRIVATE PARTS

11. | TURNED MY HEAD AND SAT DOWN, HE PUT HIMSELF BACK TOGETHER, THEN HE
SAID SORRY. HE TOLD ME TO LOOK AGAIN AND CALLED THE BACK SCHEDULING
OFFICE.

12. WHEN | SAT AT THE COMPUTER HE SNIFFED MY NECK, ASKED WHAT FRAGRANCE
| TOLD MY KIDS BOUGHT IT. HE KISS MY NECK. | TOLD HIM ITS WAS TIME FOR ME TO

 
Case 8:21-cv-01794-TPB-AAS Document1 Filed 07/23/21 Page 3 of 4 PagelD 3

PICK UP MY CHILD | HAVE TO COME BACK TOMORROW. AS | WALK OUT HE GRAB MY
ASS. ASKED ME WAS | COMING BACK TOMORROW. | RESPOND YES!

13. ON THE 10TH OF OCTOBER, 2019 | WAS RESCHEDULED TO COME BACK TO
COMPLETE MY ORIENTATION. | CALLED TO RESCHEDULED TILL THE NEXT WEEK.

14. THERE WAS A GROUP OF 4 PEOPLE IN THE OFFICE WE ALL HAVING A
CONVERSATION ABOUT WORKING NIGHT WITH FAMILY. THAT WHEN | WAS TOLD
ABOUT BOB! WAS NO LONGER WORKING THERE.

15. | SPOKE TO THE MANAGER TOLD HIM EVERYTHING THAT HAPPENED WITH BOB. |
FINISHED MY ONLINE ORIENTATION, GOT MY UNIFORM AND MY START DAY. .

16. SONYA WILLIAMSON ( HUMAN RESOURCES MANAGER) EMAIL ME, TO PUT IN
WRITING WHAT | TOLD THE MANGER AND TO CALL HER.

17.1 TALK TO A FRIEND SHE CONVINCED ME TO REPORT TO THE POLICE, SO | DID.
18. THE POLICE DID EVERYTHING IN THERE PROWER TO SAY JUST SUE.

19. | GAVE THE POLICE SONYA WILLIAMSON INFORMATION BECAUSE | DIDN'T KNOW
BOB FULL NAME.

20. AFTER THAT IT WAS HARD TO GET A SHIFT. | CALLED , EMILED THEY WILL GIVE ME
A SHIFT THEN THE DAY BEFORE I'M TOO STATED THEY CALL AND TELL ME
THEY GAVE IT AWAY TO SOMEONE ELSE.

21. THEY DID THIS 3 TIME,

PRAYER FOR RELIEF

FOR COMPENSATORY FOR MEDICAL COST AND EXPENSES, FOR PAST, PRESENT, AND
FUTURE IN EXCESS OF $20,000

FOR PHYSICAL AND EMOTIONAL SUFFERING FOR PAST, PRESENT AND FUTURE IN
EXCESS OF $20,00AND

FOR INTEREST AT THE STATUTORY RATE;
FOR SUCH OTHER AND FURTHER RELIEF S THIS COURT DEEMS JUST AND
EQUITABLE.

DATE JULY 23, 2021

 
Case 8:21-cv-01794-TPB-AAS Document 1 Filed 07/23/21 Page 4 of 4 PagelD 4

GWENDOLYN AL iy

6702 CAMDEN BY DR, #203

TAMPA FLORIDA 33635

GWENDOLYNA1982@GMIL.COM
# 8134450663
